IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 11, 2008

                                     No. 07-10709                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


JAY SANDON COOPER

                                                  Plaintiff-Appellant,
v.

DALLAS POLICE ASSOCIATION & GLENN WHITE

                                                  Defendants-Appellees.



                   Appeal from the United States District Court
                       For the Northern District of Texas
                              No. 3:05-CV-1778-N


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Cooper, a white Dallas police lieutenant, appeals the dismissal of his Title
VII racial discrimination and retaliation claims against the Dallas Police
Association (DPA) and its president, Glenn White. We affirm.
       Cooper sued the DPA, the labor organization that represents the Dallas
police officers, and White for racial discrimination and retaliation.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-10709

      We agree with the district court that Cooper did not exhaust his
administrative remedies as to his discrimination claim. His EEOC charge
alleged only that DPA retaliated against him for opposing unlawful acts; it made
no reference to discrimination. We also agree with the district court that
Cooper’s claim against White, who was sued only in his official capacity, is
redundant. Indest v. Freeman Decorating, Inc., 164 F.3d 258, 262 (5th Cir. 1999).
      The focus of Cooper’s retaliation claim is his non-selection as the Deputy
Police Chief. He asserts that Chief Kunkle declined to promote him because the
DPA damaged his reputation in retaliation for his actions in assisting two
officers in prosecuting their discrimination complaints. We agree with the
district court that the summary judgment evidence falls short of demonstrating
a nexus between the protected action and Cooper’s failure to obtain the
promotion. Chief Kunkle testified that his promotion decision was not affected
by representation of the DPA. He asserted that he only consulted members of
his command staff about the promotion. Cooper produced no evidence to refute
this testimony or to show that representatives of the DPA influenced Chief
Kunkle’s decision.
      For these reasons and those stated by the district court in its June 7, 2007
order, we AFFIRM the judgment of the district court.




                                        2